          Case 2:20-cv-02112-RBS Document 7 Filed 06/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JENNIFER PETROSKI                            :
                                             :      CIVIL ACTION
               v.                            :
                                             :      NO. 20-2112
JOHN J. W. LEE, MD, FACS                     :

                                            ORDER

       AND NOW, this 11th day of June 2020, upon consideration of Defendant’s Motion to

Dismiss for Failure to State a Claim (ECF No. 4) and Plaintiff’s response thereto (ECF No. 5), it

is ORDERED, consistent with the accompanying Memorandum, that the Motion is DENIED.

       IT IS SO ORDERED.

                                                    BY THE COURT:



                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.
